"It is contended that the lower court erred in admitting the records from the ticket office showing daily sales at the city of Ottumwa during the year 1893. This claim presents the question of most doubt in the case. It must be conceded that these records are not books of account such as the statute contemplates. They are, in a sense, expert statements made and caused to be made by the witness who identified them, and are what might properly be termed `memoranda' made by the witnesses at the time of the transaction. Are these memoranda admissible in evidence, or can they be used by the witnesses who produced them simply as an aid to their recollection? This question has been given widely different answers by the courts of this country and of England. The old common-law rule seemed to be that such memoranda were not admissible; that they could be read by the witness after proper foundation had been laid, even though the witness had no recollection of the matters even after having read them. The modern doctrine, at least in this country, seems to be that such documents are admissible in evidence, and that the court will not go through the useless ceremony of having the witness read a document relating to a fact of which he had no present recollection, except that he knew it was correct when made. The previous holdings of this court on the question do not seem to be in entire accord upon the question. See Taylor v. Chicago, M. St. P.R. Co., 80 Iowa 431; Iowa City State Bank v. Novak,97 Iowa 270, 66 N.W. 186; Adae v. Zangs, 41 Iowa 536. Without attempting to reconcile these cases, we think it sufficient to say that we are constrained to apply the modern — so called American — rule to this case, and hold that the records were admissible. The evidence showed that the agent of the Chicago, Milwaukee  St. Paul and the Wabash and Iowa Central railroads kept a daily record of the tickets sold at his office over the respective lines which he represented; that he was required to do so by a rule or regulation of the several companies; that he kept the record introduced in evidence as `Exhibit 8,' from March 24, 1893, to January 10, 1894. This record stated to what stations the tickets were sold, and the day of the sale. The agent of the Chicago, Burlington  Quincy Railroad testified that he used a machine in selling tickets over his line, in which there were two pieces of paper. This machine printed a ticket, when called for, upon a piece of paper, and at the same time printed a stub, which was, in effect, a duplicate of the ticket sold. This *Page 257 
stub was sent into the main office of the railway company, as a record of sales. He also testified that this machine prints a register at the same time. The witness presented this record made by the machine for the year 1893, printed upon the stubs before referred to, and it was introduced in evidence. This same witness was also agent for the Rock Island Railroad Company, and he testified that he personally kept a record of the tickets sold over this road during the year 1893, and that the record was correctly kept. This record was also introduced in evidence. Now, it is clear from this statement of the case that none of these witnesses could remember the number of tickets sold by them during the whole year, and it would be absolutely impossible for them to remember with certainty the places to which they sold tickets on any particular day. They would have to rely upon these records, which they identified. It is conceded that they might rely upon them, and might have read from them to the jury, although they may not have been able to remember a single sale. To use the language of Hamersley, J., in the case of Curtis v.Bradley, from the Supreme Court of Connecticut, reported in65 Conn. 99, 28 L.R.A. 143: `It seems to us to be pressing the use of a legal fiction too far, for a court to permit the statement made by such paper to be read in evidence, while holding that the law forbids the admission as evidence of the paper which is the original and only proof of the statement admitted. In other words, it would seem as if in admitting the paper to be so read, the court of necessity admitted the paper as evidence, and therefore, by the concurrent authority of all courts, the paper is itself admissible.' The learned judge further said: `All courts recognize that right, and rightly hold that the thing used to refresh the memory is not by reason of such use itself admissible as evidence. When in the application of the rule a document like the one in question was presented to the witness and absolutely failed to refresh his memory, its exclusion as a means of refreshing his memory became imperative; but the evidence of the document was so clearly essential to a fair and just trial that its use in some form seemed also imperative. Instead of treating the paper as itself competent documentary evidence, resort was had to a palpable fiction; the paper is read by the witness, and the knowledge the witness once had of the facts stated by the paper is imputed to him as still existing, and the statement of the paper is received as the testimony of the witness, and the paper itself, the only witness capable of making the statement, is excluded. The use of such a fiction in *Page 258 
the administration of justice can rarely if ever be justified. It is certainly uncalled for in this instance. The principles of law involved to justify the fiction are amply sufficient to support, indeed, to demand, the admission of the document as evidence. There is no occasion to sacrifice truth in order to secure justice. As regards its admissibility as evidence, there is no substantial difference between this paper and any other tangible object capable of making a truthful and relevant statement.' This reasoning is so cogent and logical that we adopt it as peculiarly applicable to the case at bar, and need do nothing further than cite the following additional authorities in support of the rule:Guy v. Mead, 22 N.Y. 462; Haven v. Wendell, 11 N.H. 112; Owens v.State, 67 Md. 307, 10 A. 210; Donovan v. Boston  M.R. Co.,158 Mass. 450, 33 N.E. 583; People v. Dow, 64 Mich. 717, 33 N.W. 597; 2 Rice Ev. pp. 748-751. There was no error in the admission of this evidence."
The doctrine of the foregoing cases, which has sometimes been called the American doctrine, seems to be best supported by reason and principle.
We do not deem it necessary to discuss the conflicting authorities, for we are satisfied, on principle, that the evidence in question is relevant and admissible, and that the trial court erred in its rulings excluding the same.
In conclusion it may be said that when evidence is offered tending to prove that the defendant has committed an offense other than that for which he is on trial, good practice requires that the prosecuting attorney should state the purpose for which the evidence is offered, and if it is admissible for that purpose, the trial court in the instructions given, when requested by the defendant, should instruct the jury as to the purpose for which they may consider such evidence.
ARMSTRONG, P.J., and FURMAN, J., concur. *Page 259